[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PREJUDGMENT ATTACHMENT
In this case, the plaintiff RXR Group, Inc., claims a prejudgment attachment in the sum of $100,000.00. The claim is that the promissory note Exhibit #1 and Exhibit #2, a summary of payments among other exhibits, establish that the plaintiff is entitled to $100,000.00. The plaintiff does not claim interest on that amount.
The statutory guide for a prejudgment remedy requires that the court must find that there is probable cause that a judgment will be rendered in favor of the plaintiff taking into account "any defenses, counterclaims or set-offs." Connecticut General Statutes § 52-278d (a) (1). RXR's own independent accountant witness Christine Startup, calculated that RXR presently owes McConnon (the defendant), a minimum of $165,924.00 and a maximum of $252,348.00. (See Exhibit #7). The court finds that there is probable cause that either of these amounts is due to the defendant. In addition, the defendant's accountant Steven Risbridger testified that the dollar amount available for set-off CT Page 3556 against the McConnon note pursuant to Paragraph 2(b) (iii) and 2 (i) as of December 31, 1999, was $154,296.00. The court finds that to be true based on testimony and Exhibit T, which addresses that information on pages #1 and #3. The court finds, that the total available for set-off is clearly more than enough to pay off the McConnon note in full, so that nothing is due on the note to RXR.
Accordingly, the court denies the prejudgment application.
KARAZIN, J.